Order entered May 13, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-19-00325-CR

                              EX PARTE ZAVIER COMMINEY

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. WX18-90138-V

                                            ORDER
       Before the Court is the State’s May 9, 2019 motion to supplement the clerk’s record. We

GRANT the State’s motion. We ORDER the Dallas County District Clerk to file, within

FOURTEEN DAYS of the date of this order, a supplemental clerk’s record containing (1) the

indictment, (2) instructions relating to preliminary initial appearance, (3) the arraignment sheet,

and (4) the conditions of bond. According to the State’s motion, the indictment was filed on

October 23, 2018 and the other three documents were filed on September 14, 2018.

       This appeal will be submitted without argument on June 14, 2019 to a panel consisting of

Justices Bridges, Brown, and Nowell.


                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE